COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                    ORDER OF REINSTATEMENT AND NOTICE OF LATE BRIEF

Appellate case name:      Rodney Milum v. The State of Texas

Appellate case number:    01-13-01027-CR

Trial court case number: 1347034

Trial court:              184th District Court of Harris County

       This case was previously abated by order of January 27, 2015 for appointment of counsel
on appeal. That order included a deadline of 30 days from the date of appointment for
appellant’s brief to be filed in this Court.
       We are in receipt of a supplemental clerk’s record indicating Randall J. Ayers was
appointed to represent Milum on January 28, 2014. To date, no brief is on file on behalf of
Milum, and the brief is therefore past due.
        Appellant is ORDERED to file a brief addressing the issues outlined in our January 27,
2015 order within 20 days of the date of this order. Due to the age of this appeal, no extensions
of this deadline will be considered or granted.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: March 19, 2015